Citation Nr: 0017591	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  99-00 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of head and 
back injuries.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1954 to May 
1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that head and back 
injuries sustained by the veteran were the result of his own 
willful misconduct, and therefore not incurred in the line of 
duty.


REMAND

The veteran asserts that he has residuals of head and back 
injuries that were incurred in the line of duty during 
service.  Specifically, he argues that he sustained injuries 
after being assaulted by about four German nationals on May 
1, 1955, and that he was subsequently hospitalized for about 
20 days at the Landstuhl Military Hospital.  He further 
states that he sustained a concussion during the assault, and 
that he had headaches as a result.  He states that he 
received a summary court martial in relation to this injury, 
that he was fined $1.10, and that the charges were dropped.  

"In line of duty" means an injury or disease incurred or 
aggravated during a period of active service unless such 
injury or disease was the result of the veteran's own willful 
misconduct or, for claims filed after 31 October 1990, was a 
result of his abuse of alcohol or drugs.  38 C.F.R. § 3.1(m) 
(1999); see also VAOPGCPREC 2-97, 62 Fed. Reg 15565 (1997); 
VAOPGCPREC 2-98, 63 Fed. Reg. 31263 (1998).

Under 38 C.F.R. § 3.301(d) (1999), an injury or disease 
incurred during active military, naval, or air service shall 
not be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol by the 
person on whose service benefits are claimed.  Alcohol abuse 
is defined as the use of alcohol beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
or death of the user.  Id.

The issue in this case is whether any residuals of head and 
back injuries, as shown in service, are not the result of 
alcohol abuse. 

Initially, the Board notes that a review of the claims file 
shows that the RO has made a request to the National 
Personnel Records Center (NPRC) to obtain a line of duty 
(LOD) determination with regard to the veteran's injuries 
sustained in October 1955.  In the NPRC's response, received 
in April 1998, it was indicated that no such LOD 
determination could be located, and that any pertinent 
records may have been destroyed in the 1973 fire at the 
National Personnel Records Center ("NPRC").  Under such 
circumstances, there is a heightened duty to search for 
information from alternative sources.  Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. 
App. 543, 548 (1992).  

The veteran's service medical records show that he was 
admitted to the Army hospital in Landstuhl, Germany, on 
October 9, 1955.  The previous day, he had reportedly 
sustained dog bites from a "watchdog," and multiple stab 
wounds from a German watchman.  It was noted that he had been 
intoxicated and wandering around near a factory.  A 
laboratory test report indicated that his blood alcohol level 
at the time of admission was 1.2 mg alcohol per milliliter of 
blood.  A "clinical record cover sheet" indicated that he 
was absent without leave.  There is no indication that a line 
of duty determination was ever made.  The veteran was 
discharged to duty after about two days. 

In this case, the Board first notes that the veteran's unit 
assignment while in Germany is unclear.  The claims file does 
not contain the veteran's DD Form 214, or his personnel file 
(DA Form 20).  In addition, the veteran has reported what 
appear to be conflicting unit assignments.  Specifically, in 
his claim, received in January 1998, he reported that he was 
assigned to the "127th Dispensary, Western Area Command," 
however, during his hearing held in January 1999 he stated 
that he was assigned to the "185th Medical Dispensary."  
Furthermore, although no disciplinary records are currently 
associated with the claims file, it would appear that the 
veteran was subject to disciplinary procedures.  In 
particular, the service medical records indicate that the 
veteran may have been AWOL at the time of his October 1955 
injuries, and the veteran has reported that he received a 
summary court martial for the events which led to his 
injuries.  As a final matter, the Board notes that although 
the NPRC has stated that the veteran's case is fire-related, 
the claims file contains the veteran's service medical 
records.  

Given the foregoing, it appears that additional service 
and/or service medical records may exist which are relevant 
to the claim.  Under the circumstances, the Board finds that 
a remand is required for additional development.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should make another attempt to 
obtain the veteran's discharge (DD Form 
214) and personnel file (DA Form 20), to 
include copies of the veteran's service 
personnel records pertaining to any 
disciplinary action, followed by a 
determination of the veteran's unit 
assignment(s) during May 1, 1955 and 
October 8, 1955, respectively, down to 
the company level or its equivalent.

2.  If a determination can made as to the 
veteran's unit assignment(s) pursuant to 
the first paragraph of this remand, the 
RO should contact the Director, National 
Archives and Records Administration 
(NARA), ATTN: NCPMA-O, 9700 Page 
Boulevard, St. Louis, MO. 63132, and ask 
that facility to search for "Morning 
Reports" (MRs) (DA Form 1) for the 
veteran's unit(s), at the company level 
or its equivalent, for evidence showing 
that the veteran received medical 
treatment on or about May 1, 1955.  Any 
information received must be associated 
with the claims folder.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of service 
connection for residuals of head and back 
injuries on a de novo basis.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




